DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites velcade. Velcade® is a registered trademark, for bortezomib. The claim recites revlimid.  Revlimid® is a registered trademark, for lenalidomide.   The use of these trademarks in the claims renders this claim indefinite, as trademarks are used to identify the source of goods, not a particular material or product. See MPEP 2173.05 (u).  For the purposes of examination, the claim is interpreted as reciting bortezomib and lenalidomide.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santo et al. (Blood, 2012)
	The claims are directed to methods of increasing T-cell activation and response against tumor through administering ACY1215, Tubstatin A, Tubacin or combination of these to a subject having an oncological disorder.  
	Santo et al. teach administration of rocilinostat (ACY-1215) in a xenograft model of disseminated human multiple myeloma (MM).  (Abstract).  Mice were injected with human MM 1S-GFP-Luc cells intravenously and MM disease progression was followed through imaging.  (2nd para.).  After three weeks of treatment with rociliostat, a significant decrease in tumor burden occurred.  (2nd para.).  
The disclosure indicates that “subject” is broadly defined as any individual who the target of administration or treatment, including mammals that are laboratory animals.  The disclosure does not define “a subject having an oncological disorder”.  Under the broadest reasonable interpretation of this term, a mouse injected with human MM 1S-GFP-Luc cells that exhibits MM disease progression is viewed as a subject having an oncological disorder.  Santo et al. teach administration, but do not teach that T-cell activation is increased. This limitations is considered to be inherent, as the response against the tumor is taught and the increasing of T-cell activation appears to be the mechanism behind the response; therefore, the decrease in  tumor burden necessarily involves increasing activation of T-cell activation.  
	With respect to claim 2, Santo et al. teach ACY1215.  (Abstract).
	With respect to claims 4 and 20, Santo et al. teach rocilinostat was administered alone and in combination with bortezomib (Velcade®). (2nd para.)

Claim(s) 1, 3 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Marks et al (U.S. Patent App. No. 2012/0270818 A1).
	Marks et al. teach administration of tubacin to treat cancer.  (Abstract, para. [0066], claims 1, 5, and 24).  
	With respect to claim 3, Marks et al. teach Tubacin.  (para. [0066], claim 5).
	With respect to claim 20, Marks et al. teach administration of Tubacin in conjunction with doxorubicin (para. [0066]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al. (U.S. Patent App. No. 2012/0270818 A1) as applied to claims 1, 3 and 20 above, and further in view of Maughan et al. (American Family Physician, 2010).
	Marks et al. teach their method is generally applicable to many cancers, including breast cancer.  (para. [0054]) Marks et al. more specifically teach that tubacin (and another HDAC 6-selective inhibitor, BAHA) significantly increased the sensitivity of transformed MCF-7 (human breast adenocarcinoma cell) to cell death induced by specific anti-cancer drugs. (paras. [0103]-[0111]).  Marks et al. further teach that, based on their performance in transformed cell lines, Tubacin and BAHA could enhance the efficacy of cytotoxic anti-cancer drugs.  (para. [0125]).  
	Marks does not teach administration of Tubacin to treat breast cancer.
	Maughan et al. teach that systemic chemotherapy, endocrine therapy and tissue-targeting therapies with local therapy (surgery, radiation or both) decrease cancer recurrence and disease-specific death.  (pg. 1342, “Adjuvant Systemic Therapies”).  
	It would have been obvious for one of ordinary skill in the art at the time the application was filed to have administered Tubacin in conjunction with doxorubicin and to include treatment with ioninzing radiation to treat breast cancer because it would have been obvious to try these parameters as the person of ordinary skill would be choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Extending the in vitro teachings in breast cancer cells taught by Marks et al. to the clinical realm would have led to a reasonable expectation of success because Mark et al. explicitly teach that this is viable therapy to try in this particular cell type.  It also would have been obvious to administer radiation therapy in conjunction with the chemotherapy, as Maughan et al. teach that local therapies, including radiation, decrease cancer recurrence and disease-specific death.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,918,638. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘638 claims adoptive cell transfer using cells that have been treated with the claimed HDAC6 inhibitors (ex vivo administration); therefore, trying direct (in vivo) treatment of cancer using the same therapeutic agent would have been obvious.
Claims 1-4 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,016,421. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘421 patent teaches administration of the claimed HDAC6 inhibitors to a subject with melanoma, ovarian cancer, breast cancer or colorectal cancer, thereby inherently teaching the method claimed in the present application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632